Exhibit 10.1

 

[g160971kgi001.jpg]

 

March 5, 2012

 

Tempur-Pedic North America, LLC

Retail Marketing Department

1713 Jaggie Fox Way

Lexington, KY 40511

 

(859) 259-0754

(800) 878-8889

Fax: (859) 514-4423

 

retailmarketing@tempurpedic.com

 

© 2012 Tempur-Pedic Management, Inc. All Rights Reserved.

 

--------------------------------------------------------------------------------


 

[g160971kgi002.jpg]

 

Please sign and mail this entire document (all pages) to:
Tempur-Pedic North America, LLC

Attn: Retail Marketing Department

1713 Jaggie Fox Way

Lexington, KY 40511

 

Or fax this entire document (all pages) to: 859-514-4423

 

By the signatures of their duly-authorized officers below, the retailer
identified below and Tempur-Pedic North America, LLC agree to all terms and
conditions contained in this Retailer Agreement, including the Advertising,
Website and Digital Marketing Requirements and the Tempur-Pedic Brandmark
Manual.

 

By

/s/ Karrie Forbes

 

5/18/12

 

Signature

 

Date

 

(PLEASE PRINT CLEARLY)

 

Name and Title of Person Signing

Karrie Forbes, EVP Mark & Merch

 

 

Name of Retail Account

Mattress Firm

 

 

Telephone

713 651 2091

 

 

Email

Karrie.Forbes@MattressFirm.com

 

 

Tempur-Pedic Account Number

 

 

 

Company Headquarters Street Address

 

 

 

City, State, Zip

 

 

 

 

 

Tempur-Pedic North America, LLC

 

 

 

By

/s/ Todd Miller, VP National Accounts

 

5/23/2012

 

Signature

 

Date

 

1

--------------------------------------------------------------------------------


 

[g160971kgi003.jpg]

 

Tempur-Pedic North America, LLC (“Tempur-Pedic”) and the Retailer identified on
the preceding page [“Retailer”] agree as follows:

 

1.         Authorized Retailer

 

By Retailer’s signature on the preceding page of this Retailer Agreement,
receipt of email confirmation, ordering and/or by purchasing
Tempur-Pedic® products, Retailer agrees to abide by this Retailer Agreement, the
Advertising, Website and Digital Marketing Requirements and the Tempur-Pedic
Brand Standards Manual, incorporated herein by reference, as may be revised by
Tempur-Pedic from time to time (collectively the “Agreement”). Subject to
Retailer’s compliance therewith and subject to the terms hereof (including,
without limitation, Tempur-Pedic’s right to terminate this Agreement with or
without cause), Tempur-Pedic agrees that Retailer may purchase and resell
Tempur-Pedic® products to end-users residing in the immediate vicinity of its
physical retail location(s), may hold itself out as an authorized
Tempur-Pedic® retailer, and may use the Tempur-Pedic® trade names and trademarks
only as specified herein.

 

2.         Effective Representation of Tempur-Pedic® Products

 

(a)          Retailer agrees to purchase and display a sufficient number of
models to provide consumers the opportunity to see and feel the differences
between Tempur-Pedic’s models and collections. Retailer shall use its best
efforts to promote the retail sale of Tempur-Pedic® products at its retail
location(s), subject to the terms hereof.

 

(b)         Tempur-Pedic recommends Retailer carry at all times at least nine
(9) mattress sets, two (2) with TEMPUR® Advanced Ergo SystemTM bases, one
(1) with a TEMPUR® Ergo SystemTM base and no less than seven (7) pillow styles.
Provided however, Retailer shall not be required to maintain a minimum inventory
of Tempur-Pedic® products and retailers may have differing amounts of inventory
based on the purchasing decisions of each such retailer, however, Retailer
agrees to maintian inventory sufficient to meet customer needs, including
customer demand in response to Tempur-Pedic and Retailer advertising and
promotions.

 

(c)          Retailer must display and sell Tempur-Pedic® mattresses only with
Tempur-Pedic® foundations and adjustable bed bases, and not with other
manufacturers’ foundations and/or adjustable bed bases.

 

(d)         Retailer must keep floor models well maintained and clean.

 

(e)          Retailer shall utilize the most current displays and POS materials
provided by Tempur-Pedic which remain the property of Tempur-Pedic.

 

(f)            Retailer will not use any displays provided by Tempur-Pedic in
conjunction with the sale of any products other than Tempur-Pedic® products.

 

(g)         Retailer shall pay Tempur-Pedic for all products it purchases from
Tempur-Pedic on such terms and conditions specified by Tempur-Pedic’s terms of
sale which are incorporated herein by reference. Tempur-Pedic may at any time
apply and offset any and all amounts which are due and owing to Retailer against
any financial obligations of Retailer to Tempur-Pedic.

 

3. Authorized Customers and Locations

 

Retailer will not sell and/or ship Tempur-Pedic® products to any person or
entity other than retail consumers (end-users of the product) within the
immediate vicinity of Retailer’s physical retail location(s). Retailer will not
sell Tempur-Pedic® products to another retailer or wholesaler.

 

Retailer acknowledges that the rights granted under this Agreement are
nonexclusive and non-transferable, that this Agreement cannot be assigned by
Retailer, that Retailer has no territorial protection, and that Tempur-Pedic and
its affiliates retain the right to conduct all activities related to the
advertisement, promotion, offering and sale of the Tempur-Pedic®  products (or
to authorize a third party to conduct such activities) at any location or
through any means, regardless of the proximity to or the economic or other
effect on Retailer’s retail location(s).

 

2

--------------------------------------------------------------------------------


 

4.    Warranties

 

The only warranties applicable to Tempur-Pedic® products are those written,
limited warranties issued by Tempur-Pedic to consumers, as may be revised from
time to time. Except for its express limited obligations under those written
warranties, Tempur-Pedic assumes no other obligation or liability in connection
with the sale of any Tempur-Pedic® product by Retailer. Retailer is not
authorized to make any warranty beyond or in addition to the terms of
Tempur-Pedic’s written warranties. Retailer shall deliver a copy of
Tempur-Pedic’s applicable written warranty to each purchaser of a
Tempur-Pedic® product at the time of delivery. ANY AND ALL IMPLIED
WARRANTIES, INCLUDING WITHOUT LIMITATION, IMPLIED WARRANTIES OF MERCHANTABILITY
AND/OR FITNESS FOR PARTICULAR PURPOSE ARE HEREBY EXPRESSLY DISCLAIMED.

 

5.    Termination

 

Except as prohibited by applicable law, this Agreement is terminable at the will
of either party at any time, with or without breach, default or cause, upon
written notice.

 

Upon termination by either party:

 

·    Retailer shall promptly cease and desist use of all
Tempur-Pedic® trademarks, tradenames, images, promotional materials and shall
cease and desist holding itself out in any way as an authorized
Tempur-Pedic® retailer;

 

·    Retailer shall promptly pay Tempur-Pedic all sums due and owing for
Tempur-Pedic®  products; and

 

·    Retailer shall promptly remove from all its stores and from any website any
and all Tempur-Pedic®  trademarks, images and trade dress, and return to
Tempur-Pedic all Tempur-Pedic® display and promotional materials and equipment,
as well as all confidential and proprietary information of Tempur-Pedic.

 

Tempur-Pedic may, at its sole discretion and on such reasonable terms as it may
specify, repurchase some or all of Retailer’s inventory. In the event
Tempur-Pedic exercises its option to repurchase any or all of Retailer’s
inventory, Retailer shall cooperate fully in tendering such inventory to
Tempur-Pedic at the time and in the manner specified by Tempur-Pedic. To the
extent that any such inventory is old, discontinued, damaged or otherwise not in
salable condition as new product, Tempur-Pedic shall have the option to purchase
such product at a reasonable discount determined in good faith by Tempur-Pedic.
Retailer will have no right to seek compensation for lost profits or other
damages as a result of termination.

 

Upon a breach of any material or essential term of this Agreement, without
limiting either party’s right of termination as permitted above, Tempur-Pedic
may restrict and/or modify the terms upon which Retailer may purchase and resell
Tempur-Pedic® products, including, without limitation, any or all of the
following:

 

(a)       removal of Retailer from the Dealer Locator on Tempur-Pedic’s website;

 

(b)      reduction of the scope and number of sales channels or locations in
which Retailer may sell Products under this Agreement;

 

(c)       denial or suspension of any credit terms for the purchase of
Tempur-Pedic® products;

 

(d)      refusal to accept orders except as Tempur-Pedic may determine necessary
to satisfy needs of local customers

 

(e)       disqualification of Retailer from being eligible for, or from
participating in, special award, advertising, and/ or marketing programs that
may be offered or made available to other retailers;

 

(g)      withholding advertising or promotional materials from Retailer;

 

(h)      denial of access to Tempur-Pedic’s intranet or other authorized
retailer network;

 

(i)          denial of admission to any meeting or event sponsored by
Tempur-Pedic; or

 

(j)          such other measures as Tempur-Pedic may deem reasonably appropriate
in its discretion.

 

6.         Indemnification

 

Tempur-Pedic shall indemnify and hold harmless Retailer and its, officers,
directors, shareholders, members, and partners from and against any and all
claims, actions, proceedings, judgments and other liabilities and expenses
(including reasonable attorneys’ fees and costs) of any nature which arise out
of the authorized use by Retailer of Tempur-Pedic’s trademarks, pursuant to and
in compliance with this Agreement, including product liability claims.
Tempur-Pedic shall assume the defense of such claims and Retailer shall
cooperate fully with Tempur-Pedic In connection therewith, which obligations
shall survive the termination of this Agreement.

 

Retailer shall indemnify and hold harmless Tempur-Pedic and its officers,
directors, shareholders, members, and partners from and against any and all
claims, actions, proceedings, judgments and other liabilities and expenses
(including reasonable attorneys’ fees and costs) of any nature which arise out
of Retailer’s

 

(1)          unauthorized use of Tempur-Pedic’s trademarks and

 

(2)          negligent acts or omissions resulting in a breach by Retailer of
any material or essential provision in this Agreement. These obligations shall
survive the termination of this Agreement.

 

3

--------------------------------------------------------------------------------


 

7.         Additional Provisions

 

During the relationship established by this Agreement, Tempur-Pedic may
communicate to Retailer certain information that Tempur-Pedic considers
confidential or proprietary. Retailer acknowledges and agrees that such
information is the exclusive property of Tempur-Pedic and that Retailer will
hold all such information in the strictest confidence and will not, directly or
indirectly, without Tempur-Pedic’s prior written consent,

 

(i)           reveal, disclose or make available any of such information to any
person; or

 

(ii)        use such information for any purpose that would be adverse to
Tempur-Pedic. Retailer will not issue a press release regarding or referring to
Tempur-Pedic or its relationship with Tempur-Pedic without Tempur-Pedic’s
consent and prior review and input. These obligations shall survive the
termination of this Agreement.

 

Retailer is not an agent, franchisee or partner of Tempur-Pedic and agrees not
to hold itself out as such, Retailer agrees that it will not lead the public or
its customers to conclude through his acts, omissions, store décor, employee
uniforms, use of the Tempur-Pedic® products, trade dress or trademarks, etc.,
that Retailer is affiliated with or is, in fact, Tempur-Pedic or that its retail
locations are owned by Tempur-Pedic. Retailer has not received or paid any fee
for the right to become an authorized Tempur-Pedic Retailer. Although
Tempur-Pedic may, on occasion, refer to retailers in the spirit of cooperation
as its “retail partners,” Retailer acknowledges it has no legal partnership or
fiduciary relationship with Tempur-Pedic.

 

In the event Retailer closes a store or stores, it will immediately remove all
interior/exterior Tempur-Pedic® signage, point of purchase materials and any
other Tempur-Pedic® trade dress or trademarks from the closed stores.

 

This Agreement sets forth the general terms and conditions governing the
parties’ relationship with respect to the sale and purchase of Tempur-Pedic
products between the parties. From time to time during the term of this
Agreement, Tempur-Pedic may agree to make available certain business development
programs available to authorized retailers. Tempur-Pedic anticipates that these
programs may be available in the future, although they may change over time in
form and scope or be eliminated depending on internal and external factors.
Participation in any such program is subject to Retailer’s compliance with the
terms and conditions of this Agreement and remaining in good standing with all
its financial commitments.

 

This Agreement is the only agreement between Retailer and Tempur-Pedic and
supersedes all prior agreements, understandings and representations concerning
the subject matter hereof. Subject to the following sentence, this Agreement
cannot be changed orally, but only by a written amendment to this Agreement
signed by the duly-authorized officers of Retailer and Tempur-Pedic.
Notwithstanding anything to the contrary herein, Tempur-Pedic may, in its sole
discretion, revise its Advertising, Website and Digital Marketing Requirements
and the Tempur-Pedic® Brand Standards Manual from time to time, and Retailer’s
continued purchases of Tempur-Pedic® products following such revisions shall
signify Retailer’s acceptance thereof. Any and all disputes between Retailer and
Tempur-Pedic arising out of or relating to this Agreement, excluding any claim
by Tempur-Pedic against Retailer for misuse, passing off, misappropriation, or
infringement of any trade name, trade mark or other intellectual property or for
breach of confidentiality, will first be submitted to mediation for resolution
prior to filing a lawsuit. This Agreement shall be governed by the laws of the
State of Kentucky and venue for any mediation or lawsuit shall be Lexington,
Kentucky.

 

If in any jurisdiction, any provision of this Agreement or its application to
any party or circumstance is restricted, prohibited or unenforceable, such
provision shall, as to such jurisdiction, be ineffective only to the extent of
such restriction, prohibition or unenforceability without invalidating the
remaining provisions hereof and without affecting the validity or enforceability
of such provision in any other jurisdiction or its application to other parties
or circumstances. All provisions and obligations which expressly or by their
nature survive termination, expiration or transfer of this Agreement shall
continue in full force and effect subsequent to and notwithstanding such
termination, expiration or transfer and until they are satisfied or by their
nature expire.

 

Any failure by Tempur-Pedic at any time to enforce any of the provisions of the
Agreement shall not be construed as a waiver of such provisions or any other
provision hereof.

 

4

--------------------------------------------------------------------------------

 